Case 2:14-cr-00012-LGW-BWC Document 863 Filed 08/10/20 Page 1 of 3


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 2:18 pm, Aug 10, 2020
Case 2:14-cr-00012-LGW-BWC Document 863 Filed 08/10/20 Page 2 of 3
Case 2:14-cr-00012-LGW-BWC Document 863 Filed 08/10/20 Page 3 of 3
